DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (Pub. No. US 2014/0026025 A1 hereinafter Smith).

Claim 1 is an independent claim and Smith discloses an information processing apparatus that is configured to perform data communication with a communication terminal, the information processing apparatus comprising: 
	processing circuitry (processor, para. [0158]); and 
	a memory storing computer-executable instructions (memory and hard disk loaded with processing module  under control of the processor, para. [0158]) that cause the processing circuitry to: 
		display, on a display device of the communication terminal, a content by a web browser of the communication terminal of a participating user that is participating in a screen sharing event for sharing the content (collaboration process to be carried out using a standard web browser which renders an image of the electronic document to be collaborated on, para. [0090]); 
		determine, on a per-screen sharing event basis, a Uniform Resource Locator (URL) of a web page for causing the web browser (unique URL for webpage for collaboration of an electronic document, para. [0018], [0019]; create webpage for document collaboration and assign unique URL for accessing the webpage, para. [0072]), which is included in the communication terminal participating in the screen sharing event (client terminal browser interface, para. [0006]), to input and transmit information of the participating user (unique URL used by the collaborator to access the page is used by the system to determine an identity of the collaborator, para. [0156]); 
		transmit the determined URL to the communication terminal of the participating user (communicate the URL to the collaborator, para. [0066]); and 
		transmit participation data (recording collaborator edits, para. [0156]), in which the information of the participating user transmitted via the web page from the web browser of the communication terminal, and participation information indicating that the participating user has participated in the screen sharing event, are associated with each other (determine an identity of the collaborator for recording and presenting those edits (where edits show participation data as claimed) to other collaborators...where multiple edits are made to a particular block of text, the system may be configured to store and display version of each edit for tracking and reversion purposes, para. [0156]).

Claim 10 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.

Claim 11 is an independent claim and Smith discloses an information processing system comprising:  
20a communication terminal of a participating user participating in a screen sharing event for sharing a content (clients terminals 110, para. [0091]); and 
an information processing apparatus (collaboration server configured to provide web iunterface which is accessible by users of the client terminals, para. [0094]) configured to cause a web browser of the 25communication terminal participating in the screen-121- sharing event to display the content on a display device of the communication terminal (client terminals operate a standard web browser which renders an image of the electronic document being collaborated on, para. [0090], [0091]), wherein the information processing apparatus includes:  
5first processing circuitry (processor of collaboration server, para. [0158]); and 
a first memory storing computer-executable instructions (memory and hard disk loaded with processing module  under control of the processor, para. [0158]) that cause the first processing circuitry to: 
determine, on a per-screen sharing 10event basis, a Uniform Resource Locator (URL) of a web page for causing the web browser (unique URL for webpage for collaboration of an electronic document, para. [0018], [0019]; create webpage for document collaboration and assign unique URL for accessing the webpage, para. [0072]), which is included in the communication terminal participating in the screen (client terminal browser interface, para. [0006]), to input and transmit information of the participating user (unique URL used by the collaborator to access the page is used by the system to determine an identity of the collaborator, para. [0156]);  
15transmit the determined URL to the communication terminal of the participating user (communicate the URL to the collaborator, para. [0066]); and 
transmit participation data (recording collaborator edits, para. [0156]), in which the information of the participating user transmitted via the web page from the web browser of the communication terminal, and participation information indicating that the participating user has participated in the screen sharing event, are associated with each other (determine an identity of the collaborator for recording and presenting those edits (where edits show participation data as claimed) to other collaborators...where multiple edits are made to a particular block of text, the system may be configured to store and display version of each edit for tracking and reversion purposes, para. [0156]), and wherein 
the communication terminal includes: 
second processing circuitry (client computer with processor, para. [0159]); and  -122- 
a second memory storing computer-executable instructions (memory of general purpose computer, para. [0159]) that cause the second processing circuitry to: 
display the web page by the URL 5received from the information processing apparatus (web browser and interface, para. [0159]; the unique URL is used by the collaborator to access the page, para. [0156]); 
accept the information of the participating user input to the displayed web page (access page for recording user edits, para. [0156]); and 
(the system stores each edit for tracking and reversion purposes, record identity of the collaborator and edits, para. [0156]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.

As per claim 6, claim 1 is incorporated and Smith further discloses wherein the information of the participating user (identity of the user recording and presenting edits, para. [0156]).  Smith does not specifically disclose, but does suggest, wherein the information of the participating user includes a mail address of the participating user (e-mail address as detail of the participant, para. [0102]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Smith’s an e-mail address .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Ainslie (US Patent No. 8,826,150 B1 hereinafter Ainslie).

As per claim 7, claim 1 is incorporated and Smith discloses the information of the participating user (user identity, para. [0156]).  Smith does not disclose, but Ainslie teaches, wherein the information of the participating user includes image data (screenshot of the participants in the video chat, col. 3, lines 55-58, see also FIG. 4; screenshot is distributed to users, col. 11, lines 41-58) in which a mail address of the participating user is displayed (profile information displayed in screenshot, see FIG. 4; each member profile contains entries such as email addresses, col. 7, lines 62-65; col. 8, lines 3-4).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Ainslie’s screenshot process in a chatroom/conferencing system with Smith’s conferencing system because it would have allowed for more detailed attendance information to be recorded for online conferences.

As per claim 9, claim 1 is incorporated and Smith discloses the participant information (user identity, para. [0156]).  Smith does not specifically disclose, but Ainslie teaches, wherein the participation information indicating-119- that the participating user has participated in the screen sharing event includes information of an image of a shared screen (screenshot of the participants in the video chat, col. 3, lines 55-58, see also FIG. 4) acquired by one or more of the participating users when the screen sharing event has 5been performed (screenshot is distributed to users, col. 11, lines 41-58), and wherein the participation data includes the information of the image of the shared screen (see FIG. 4) and a mail (profile information displayed in screenshot, see FIG. 4; each member profile contains entries such as email addresses, col. 7, lines 62-65; col. 8, lines 3-4).

Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is allowable over the prior art since the closest prior arts fail to teach the limitations of the claim in its entirety.  Claims 3-5 and 8 are allowable at least based on their dependency of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2019/0303880 A1 – generally teaches a system for screen sharing between devices.
Pub. No. US 2018/0167426 A1 – generally teaches a system for screen sharing between multiple user devices via web browser.
US Patent No. 9,667,676 B1 – generally teaches a system for creating a URL for collaboration on a document between users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448